GIFFEN, J.
When a resolution to construct a sidewalk in a municipal corporation is duly passed, and notice thereof is duly served upon the owner *810of an abutting lot, who fails to comply with such notice, and afterwards sells and conveys the lot, the corporation may nevertheless proceed, within a reasonable time, to make such improvement and assess the' expense thereof upon such lot in the name of the subsequent purchaser, who must be held to have constructive notice at least.
Swing and Smith, JJ., concur.